******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
THOMAS BROCHARD v. BRITT BROCHARD
            (AC 37435)
             Beach, Keller and West, Js.
  Argued February 9—officially released May 24, 2016
(Appeal from Superior Court, judicial district of New
   Haven, Regional Family Trial Docket, Gordon, J.
[dissolution judgment]; Gould, J. [motion for contempt,
                 motion to reargue].)
  Britt Brochard, self-represented, the appellant
(defendant).
  Thomas Brochard, self-represented, the appellee
(plaintiff).
                          Opinion

  WEST, J. The defendant, Britt Brochard, appeals from
the postdissolution judgment of the trial court denying
her motion for contempt. In her motion for contempt,
the defendant claimed, inter alia, that the plaintiff,
Thomas Brochard, had failed to provide her with an
authorization form in compliance with the order of the
court, Gordon, J. The defendant claims that the court,
Gould, J., denied her motion based on the incorrect
belief that it had already been ruled on. We reverse the
judgment of the trial court.
   The record reveals the following relevant facts and
procedural history. In a memorandum of decision dated
July 6, 2011, the court, Gordon, J., dissolved the parties’
marriage. In doing so, it set forth the following facts.
The parties were married on August 27, 1995, in Ridge-
field. They have two children. The plaintiff instituted the
divorce action in 2008 following the parties’ separation.
The court found their marriage had irretrievably broken
down. The court issued a number of orders, ruling that
the plaintiff, who was employed, would pay alimony to
the defendant, who was a homemaker. It ordered that
the defendant would be awarded all right, title, and
interest in the marital home and would be responsible
for all costs associated with the home.
   On July 20, 2011, the defendant filed a postjudgment
motion for an order, alleging that the plaintiff had not
made payments on the mortgage on the family home
since March, 2011. The mortgage was solely in his name.
The defendant requested that ‘‘the plaintiff be required
to bring the mortgage current, including all attorney’s
fees and other charges. In the alternative, the defendant
moves that the plaintiff be required to immediately pro-
vide the bank with authorization to speak directly to
the defendant, timely file all necessary paperwork in
the foreclosure action to allow the parties to participate
in the foreclosure mediation, that the plaintiff attend
the foreclosure mediation sessions along with the
defendant, and that the plaintiff agree to any resolution
the defendant comes to with the bank.’’
   Judge Gordon held a hearing on the defendant’s
motion for an order on August 12, 2011.1 At the hearing,
the plaintiff’s attorney presented an authorization,
claiming that the proffered authorization would satisfy
the defendant’s motion. The court ruled that in order
to effectuate a modification of the mortgage, the autho-
rization ‘‘has to say more than converse and negotiate. It
has to say that she’s his authorized agent for conversing,
negotiating, entering into an agreement, all that kind
of stuff. I mean, they’re not going to let her—they—I
mean, it’s got to be specific that she has the author-
ity . . . .’’2
  On November 13, 2013, the defendant filed a motion
for contempt, claiming that the plaintiff had violated
Judge Gordon’s August 12, 2011 order by, inter alia,
failing ‘‘to execute an authorization allowing the defen-
dant to speak with and represent the plaintiff with the
mortgage loan holder, Wells Fargo, as the mortgage has
been in the name of the plaintiff solely; said authoriza-
tion to make [the] defendant the plaintiff’s ‘authorized
agent for conversing, negotiating, entering into an
agreement, all that kind of stuff’ with Wells Fargo to
modify the mortgage loan to avoid foreclosure. Said
authorization was ‘to be specific that she has the
authority.’ ’’
   The defendant’s motion for contempt was heard by
the court, Munro, J., on November 14, 2013. Judge
Munro examined an authorization agreement drafted
by the defendant’s attorney and asked if the plaintiff
consented to it. The plaintiff’s attorney replied that he
did not, due to language that stated that the defendant
would ‘‘have full and complete authority to negotiate,
agree and execute proposed settlements with said mort-
gages.’’ The plaintiff was concerned that this language
would permit the defendant to extend the term of the
mortgage, thereby further tying up his ability to obtain
a new mortgage for a house of his own. The court
subsequently told the defendant that ‘‘if he signs some-
thing that allows you to negotiate, it should not be
something that puts him on the hook for any more
liability than he has now. Do you understand that?’’ The
defendant replied that she believed that the intent of
Judge Gordon’s order was to allow modification of the
loan, and that Judge Munro should consult the full tran-
script containing Judge Gordon’s order. Thereupon,
Judge Munro stated: ‘‘I’m going to stop. I hear you. This
is a complicated problem. It’s not going to be dealt
with on short calendar with an audience full of people
waiting. I’m going to give you a three day hearing, and
this will be rolled into the three day hearing.’’ Following
the short calendar hearing, on November 26, 2013, the
plaintiff filed an objection to the defendant’s motion
for contempt, attaching an authorization form and
asserting that ‘‘Judge Munro has already told the defen-
dant that Judge Gordon did not intend that the defen-
dant could expand the plaintiff’s exposure under the
new mortgage.’’
   The case subsequently was transferred to the regional
family trial docket. At a hearing on February 6, 2014,
regarding the transfer, Judge Munro asked, ‘‘[a]ll right,
and the motions I sent to regional are motions regarding
modification of custody. Any financial motions at all?’’
The defendant replied: ‘‘A number of financial motions,
there’s a motion outstanding for contempt on not paying
half the children’s expenses; contempt on medical
expenses; contempt on alimony; [and] contempt on not
signing the authorization for me to be able to modify
the home.’’ Judge Munro stated, ‘‘I remember that.’’ The
parties then began discussing the plaintiff’s financial
disclosure and did not mention the contempt
motions further.
   The court, Gould, J., held a hearing on various mat-
ters on June 10, 2014. After concluding the custody and
visitation portion of the hearing, Judge Gould indicated
that he intended to turn to financial issues. The defen-
dant stated that she wished to proceed to the authoriza-
tion issue. The plaintiff objected stating that he needed
a few days to prepare. Judge Gould queried whether the
authorization issue was before him or in the foreclosure
court. The defendant replied that it was before him,
after which Judge Gould stated that they would proceed
with outstanding motions on financial issues at a
later date.
  The defendant filed a motion for an emergency hear-
ing on August 1, 2014, in which she asserted that the
court never returned to the authorization issue. This
motion was heard by Judge Gould on September 11,
2014. Judge Gould stated that it was his understanding
that there was a ruling that the authorization did not
have to be provided.3 The defendant protested that
Judge Munro’s ruling indicated otherwise. Judge Gould
then stated, ‘‘I’m not indicating [Judge Munro] ruled
on [the authorization]. I’m indicating it was ruled on
previously; it did not have to be provided.’’
   The defendant filed a motion to reargue on October
3, 2014,4 asserting that Judge Gould’s ruling of Septem-
ber 11, 2014, was based on a misapprehension of fact.
She contended that Judge Gould incorrectly believed
that the motion for contempt regarding the authoriza-
tion had previously been ruled on. She attached an
order from the foreclosure court, Ecker, J., extending
the sale date and noting that ‘‘the record in this matter
does not indicate that [the plaintiff] has made any
efforts whatsoever in this proceeding to resist foreclo-
sure or assist his ex-spouse’s ongoing attempts to save
the home through mediation or negotiation.’’
   Judge Gould considered the defendant’s motion to
reargue on November 6, 2014. He stated that ‘‘[t]his
court said there was a prior ruling the authorization for
modification of the mortgage would not have to be
provided, and I have a specific recollection for issuing
that order.’’ The plaintiff asserted that the issue had
been decided by three judges, and offered to quote from
Judge Munro; Judge Gould told the plaintiff’s attorney,
‘‘[y]ou don’t have to . . . I recall this specifically.’’ The
defendant asserted that the transcripts demonstrated
that the issue had not been ruled on. The plaintiff quoted
the statement by Judge Munro that the plaintiff should
not be on the hook for more liability. Judge Gould
then denied the defendant’s motion to reargue with
prejudice, noting that she could take an appeal if she
chose.
  The defendant filed the present appeal on November
24, 2014. She claims two grounds, but the essence of
both is that Judge Gould’s ruling on the motion for
contempt for the plaintiff’s failure to provide an authori-
zation was an abuse of discretion because it was based
on an incorrect understanding of the procedural history.
In response, the plaintiff asserts that Judge Munro’s
statements at the November 14, 2013 hearing consti-
tuted a denial of the defendant’s motion. Prior to oral
argument before this court, on October 19, 2015, the
defendant filed an amended appeal form amending the
appeal to include a decision by Judge Gould from Sep-
tember 28, 2015.
   The September 28, 2015 memorandum of decision
recounts that hearings on a number of postjudgment
motions were held on June 3, 4, and 10, 2014, and April
20, 21, and 22, 2015. Among other issues, it discusses
the defendant’s motion for contempt from November
13, 2013, stating that the motion claimed that the plain-
tiff was in contempt because ‘‘the plaintiff was ordered
to bring the outstanding mortgage on the family home,
where the defendant resides with the two children, cur-
rent from March, 2011 through July, 2011, that the plain-
tiff would be responsible for any attorney’s fees, interest
and/or penalties relating to foreclosure actions on the
subject home, that the plaintiff was ordered to execute
an authorization permitting the defendant to speak
with the mortgage loan holder, and that the plaintiff
was to provide the defendant with any and all communi-
cations received from the bank.’’ (Emphasis added.)
The decision does not reference the statements by
Judge Gordon related to the authorization, but it does
state that the plaintiff alleged that ‘‘the court, Munro,
J., has previously ordered that the plaintiff did not have
the duty to agree to a mortgage modification that would
substantially increase the length of indebtedness to the
bank.’’ It also states that ‘‘[i]n his objection, the plaintiff
further alleges and provides evidence of a September
1, 2011 letter from his attorney to the defendant [that]
enclosed the requested authorization referred to above,
and further alleging that the defendant has been directly
and actively dealing with the lender since September,
2011.’’ The decision concludes that ‘‘the recitation of
the court’s orders and findings made by the plaintiff to
be accurate. The undersigned also finds that the plaintiff
provided the subject authorization to the defendant.’’
The court then denied the motion for contempt.5
  At oral argument before this court on February 9,
2016, the parties discussed the impact of the September
28, 2015 decision. The defendant maintained that Judge
Gould had not provided her with a chance to argue
her case before issuing the decision.6 She conceded,
however, that she had not filed transcripts of subse-
quent hearings, which would demonstrate that she was
not afforded an opportunity to argue her position. The
plaintiff asserted that the September 28, 2015 decision
was based on Judge Munro’s decision. The plaintiff
did not claim, despite this court’s questioning of the
defendant, that a hearing had been held between
November 6, 2014 and September 28, 2015, at which
both parties were given sufficient opportunity to be
heard regarding the authorization issue.
   The defendant claims that Judge Gould abused his
discretion when he determined that the authorization
issue raised by the defendant’s motion for contempt
was already decided, and when he purported to decide
the issue in his September 28, 2015 memorandum of
decision. We agree.
   We begin by setting forth our standard of review and
the relevant legal principles. ‘‘Contempt is a disobedi-
ence to the rules and orders of a court which has power
to punish for such an offense.’’ (Internal quotation
marks omitted.) In re Leah S., 284 Conn. 685, 692, 935
A.2d 1021 (2007). Our Supreme Court recently clarified
that we should utilize a two step inquiry when analyzing
a judgment of contempt: ‘‘First, we must resolve the
threshold question of whether the underlying order con-
stituted a court order that was sufficiently clear and
unambiguous so as to support a judgment of contempt.
. . . This is a legal inquiry subject to de novo review.
. . . Second, if we conclude that the underlying court
order was sufficiently clear and unambiguous, we must
then determine whether the trial court abused its discre-
tion in issuing, or refusing to issue, a judgment of con-
tempt, which includes a review of the trial court’s
determination of whether the violation was wilful or
excused by a good faith dispute or misunderstanding.’’
(Citations omitted.) Id., 693–94. ‘‘A finding of . . . con-
tempt [occurring outside the presence of the court]
must be established by sufficient proof that is premised
on competent evidence presented to the trial court and
based on sworn testimony. . . . A trial-like hearing
should be held if issues of fact are disputed.’’ (Internal
quotation marks omitted.) Mekrut v. Suits, 147 Conn.
App. 794, 803, 84 A.3d 466 (2014), see also Kennedy v.
Kennedy, 88 Conn. App. 442, 443, 869 A.2d 1252 (deny-
ing motion for contempt without hearing from guardian
ad litem was abuse of discretion), cert. denied, 275
Conn. 902, 882 A.2d 671 (2005).
   These principles provide guidance in how we should
analyze the defendant’s claim. In the context of this
case, in order to rule on the motion for contempt, the
trial court was required to determine whether the autho-
rization forms proffered by the plaintiff complied with
Judge Gordon’s order of August 12, 2011.7 Our task is
to determine whether any court ruled on the merits of
this issue, and, if so, whether it did so following an
evidentiary hearing. Determining whether a court ruled
on an issue is a matter of law which, like whether an
order is ambiguous, requires de novo review, while the
issue of whether a hearing was required is reviewed
under an abuse of discretion standard. See Mekrut v.
Suits, supra, 147 Conn. App. 804; Kennedy v. Kennedy,
supra, 88 Conn. App. 443.
   The record contains several authorization forms
which were signed by the plaintiff. An August 2, 2011
authorization was provided with a September 6, 2011
letter from the defendant’s then attorney stating that
the defendant ‘‘might as well use it if you can while we
try to negotiate a more detailed authorization.’’ It is
signed by the plaintiff and states that ‘‘[t]he undersigned
hereby authorizes the mortgage holder, Wells Fargo
Bank, to converse and negotiate with Britt Brochard
relative to all aspects of the mortgage and mediation
process.’’ An authorization titled ‘‘third party authoriza-
tion form’’ and dated August 15, 2011, is signed by the
plaintiff and states in pertinent part: ‘‘I/we Thomas C.
Brochard give authorization to Wells Fargo Home Mort-
gage to discuss my loan with: Name: Britt Brochard
. . . .’’ A September 1, 2011 letter and authorization
were attached to the plaintiff’s November 26, 2013
objection to the motion for contempt, to which the
September 28, 2015 memorandum of decision refers.
This authorization states in pertinent part that ‘‘[t]he
purpose of this authorization is to allow [the defendant]
to have (1) full access to all communications and data
concerning both mortgages (2) to be allowed to negoti-
ate with the mortgage holders and to effectuate a modi-
fication of the mortgages (3) to acknowledge [the
plaintiff] will fully cooperate with the mediation process
by providing any data required and executing any settle-
ment documents. This authorization is not meant to (a)
expand any duties [the plaintiff] has pursuant to the
divorce judgment in the above dissolution matter (b)
it will not cause him to pay any funds towards the
mortgage arrearage, refinance of the mortgages or any
other costs associated with the mortgages or these mod-
ifications (c) it does not require him to execute any
documents which increase his exposure under the
existing loan agreements including, but not limited to,
exposure for a deficiency judgment.’’
  Finally, an unsigned authorization dated August,
2011, states that the defendant would have ‘‘full and
complete authority to negotiate, agree, and execute pro-
posed settlements with said mortgagees.’’ This mirrors
the language to which the plaintiff objected before
Judge Munro.
   The parties do not dispute that the plaintiff provided
the defendant with an authorization providing access
to information; Judge Gordon determined that such an
authorization was insufficient. The defendant’s con-
tention is that the plaintiff is in contempt of Judge
Gordon’s order of August 12, 2011, because he has failed
to sign an authorization making the defendant his
‘‘authorized agent for conversing, negotiating, entering
into an agreement . . .’’ as ordered by Judge Gordon.
  On the basis of our review of the record, we conclude
that Judge Munro never ruled on whether any of these
authorizations met the requirements ordered by Judge
Gordon because Judge Munro specifically stated that
she would hold a further hearing. Although Judge
Munro expressed that any authorization ‘‘should not be
something that puts [the plaintiff] on the hook for any
more liability than he has now,’’ she continued to dis-
cuss the issue with the parties and, after the defendant
asserted that the intention of Judge Gordon’s ruling
was for the loan to be modified, Judge Munro stated
that it was a complicated problem that she would not
rule on then. She also had previously stated that it was
not her intention to get into the substance of the issue,
and the defendant had asserted that she did not have
the necessary documentation with her. Moreover, the
plaintiff filed an objection to the defendant’s motion
following the hearing with Judge Munro, suggesting that
he did not consider the matter settled at that point.
Judge Munro therefore did not rule on the defendant’s
motion for contempt and did not interpret the substance
of any authorization in light of Judge Gordon’s order
and the facts regarding the mortgage modification. Her
statements indicate that the proper scope of the authori-
zation was a complex issue that would require more
extensive argument, a thorough examination of Judge
Gordon’s decision, and the presentation of evidence.
   Likewise, we conclude that Judge Gould did not rule
on whether any authorization met the requirements
ordered by Judge Gordon. Judge Gould’s statements
prior to his September 28, 2015 memorandum of deci-
sion indicate that he believed that the matter had been
decided previously. He did not specify when it had been
decided, and the September 28, 2015 ruling demon-
strates that it was not ruled on prior to the September
28, 2015 memorandum of decision.
   We now turn to whether Judge Gould abused his
discretion by denying the defendant’s motion in his
September 28, 2015 memorandum of decision. The
record before us indicates that no evidentiary hearing
was held before the decision was issued. The defendant
asserted at oral argument that she needed an eviden-
tiary hearing in order to provide evidence, including
testimony from the mortgagee, regarding the scope of
authorization that would be necessary to effectuate a
modification of the mortgage. This is consistent with
Judge Munro’s statement that the authorization issue
was a complex one requiring a more lengthy hearing.
When asked at oral argument before this court whether
Judge Gould gave both parties an opportunity to be
heard regarding the authorization issue before issuing
the memorandum of decision, the plaintiff again
asserted that the hearing before Judge Munro was dis-
positive. The plaintiff did not suggest that the Septem-
ber 28, 2015 decision was based on a subsequent, full,
hearing, but, rather, that it was based on the prior deci-
sion of Judge Munro. The decision itself does not state
whether any argument related to the authorization
occurred on the three hearing days that followed the
November 6, 2014 denial of the defendant’s motion to
reargue, it does not refer to any evidentiary hearing on
the authorization issue, and it does not find that a hear-
ing would be unnecessary.8 We, therefore, conclude that
Judge Gould’s failure to conduct an evidentiary hearing
constituted an abuse of discretion.9
   The judgment is reversed with respect to the trial
court’s conclusion that the plaintiff was not in contempt
for failing to provide an adequate authorization and the
case is remanded for an evidentiary hearing on that
issue consistent with this opinion.
      In this opinion the other judges concurred.
  1
     Whether all costs associated with the home included payment of the
mortgage was an additional matter brought before Judge Gordon at the
August 12, 2011 hearing.
   2
     The following exchange occurred regarding the authorization:
   ‘‘[The Plaintiff’s Counsel]: Your Honor, if I might, I may save the court
some time here. The alternative relief requested is for a signed authorization.
[The plaintiff] has a signed authorization. I do—from him today that I can
give counsel if that solves that.
   ‘‘[The Defendant’s Counsel]: It doesn’t solve everything, Your Honor.
   ‘‘The Court: It solves part of it. Okay.
   ‘‘[The Defendant’s Counsel]: It solves, it solves part of it, and I’d be happy
to take that—
   ‘‘The Court: Okay. Good.
   ‘‘[The Defendant’s Counsel]: —signed authorization. I don’t know that
that—but that doesn’t resolve—
   ‘‘The Court: Okay.
   ‘‘[The Defendant’s Counsel]: —all of it, and I think this issue is addressed
in some other motions as well.
                                       ***
   ‘‘[The Defendant’s Counsel]: Just like to follow up with that. So, this is
an authorization to converse and negotiate with Wells Fargo Bank depending
on where all of this goes to, I’d like Your Honor’s decision to address if in
addition he needs to—
   ‘‘The Court: Well, it has to say more than converse and negotiate. It has
to say that she’s his authorized agent for conversing, negotiating, entering
into an agreement, all that kind of stuff. I mean, they’re not going to let
her—they—I mean, it’s got to be specific that she has the authority—
   ‘‘[The Plaintiff’s Counsel]: If counsel will draft up an authorization that
satisfies her, [the plaintiff] will sign it.
   ‘‘[The Defendant’s Counsel]: I will draft an authorization.
   ‘‘The Court: Okay. Good.’’
   3
     The following exchange occurred:
   ‘‘The Court: All right, I’ve reviewed the motion, the emergency motion,
I’ve reviewed the objection to it, and I reviewed the response. My situation
with this, unless I hear differently from one side or the other, is this has
already been ruled upon and/or any additional information will be taken up
at the time of the hearing which is my understanding is October 27 and 28,
is that correct?
   ‘‘[The Plaintiff’s Counsel]: That’s correct, Your Honor.
   ‘‘The Court: All right. Ms. Brochard, anything else?
   ‘‘[The Defendant]: Yes. Judge Munro started to hear it, I have the entire
transcript for you; she did not finish hearing it. She said it was complicated,
that I had not given her the full goods. I want the opportunity to present
my arguments, okay, because Judge Gordon’s orders were not complied
with, and I need that authorization in order to remove the house from
foreclosure because the last time I went to foreclosure court, there were
two things that were missing. One was that authorization because without—
   ‘‘The Court: And wasn’t there a ruling that that authorization did not have
to be provided?
   ‘‘[The Defendant]: No, there was not.
   ‘‘The Court: Well, that’s my understanding. That’s my understanding and
my interpretation of it, ma’am.
   ‘‘[The Plaintiff’s Counsel]: I have the transcript, Your Honor.
   ‘‘[The Defendant]: Yes, I have the transcript, too, Your Honor. At the end
of the transcript, Judge Munro states, okay, that I have not given her the
full goods and that she understood that it was complicated, that she heard
me, and she was going to roll that into a hearing. There was no other part
of the mortgage that was heard that day. Further, in a later transcript, several
months later, which I included as part of my reply, Judge Munro states—
asks us are there any financial motions on the table that are being sent to
Middletown, and I named some of them and included in one of them the
modification—the authorization on the house, and she said, I remember
that. She never said she ruled on it because she did not.
   ‘‘The Court: I’m not indicating she ruled on it. I’m indicating it was ruled
on previously; it did not have to be provided. That’s going to—
   ‘‘[The Defendant]: No.
   ‘‘The Court: Going to remain the ruling today.
   ‘‘[The Defendant]: There was—there was—
   ‘‘The Court: Anything else?
   ‘‘[The Plaintiff’s Counsel]: Thank you, Your Honor.
   ‘‘[The Defendant]: There was never any—when was it ruled on, Your
Honor? There was never any ruling on it.
   ‘‘The Court: Ms. Brochard, I’ve ruled for today, thank you.
   ‘‘[The Defendant]: I don’t understand your ruling, Your Honor, there was
no ruling.
   ‘‘The Court: I’ve ruled for today, ma’am. Thank you.’’
   4
     Practice Book § 63-1 provides that an appeal, or a motion to reargue
extending the appeal period, should be filed within twenty days of the court’s
judgment. The defendant filed her motion to reargue twenty-three days after
the judgment. This is a nonjurisdictional defect, the plaintiff has not moved
to dismiss the appeal due to late filing, and we may exercise our discretion
to consider the appeal. See Alliance Partners, Inc. v. Voltarc Technologies,
Inc., 263 Conn. 204, 209–10, 820 A.2d 224 (2003) (‘‘[T]he twenty day time
limit provided by Practice Book § 63-1 (a) is not subject matter jurisdictional.
. . . In the absence of jurisdictional barriers, appellate tribunals must exer-
cise their discretion to determine whether a late appeal should be permitted
to be heard.’’ [Citations omitted; internal quotation marks omitted.]).
   5
     In this appeal, we address only the defendant’s challenge to Judge Gould’s
determination of the authorization issue.
   6
     The defendant acknowledged that Judge Gould did ask about the authori-
zation again, but that the plaintiff’s attorney stated that the issue was part
of an appeal, and the defendant did not have all of her materials. The
defendant later stated that the judge never took up the contempt issue again.
   7
     If the authorization forms did not comply, it would be the task of the
trial court to provide clarification as to what authorization was required.
See Sablosky v. Sablosky, 258 Conn. 713, 722, 784 A.2d 890 (2001) (‘‘[t]he
doors of the courthouse are always open; it is incumbent upon the parties
to seek judicial resolution of any ambiguity in the language of judgments’’);
but see In re Leah S., supra, 284 Conn. 700 (distinguishing Sablosky).
   8
     Although we were concerned during oral argument before this court
regarding the defendant’s failure to provide transcripts of all the hearings,
we determine that the record is adequate for our review because there is
no dispute regarding whether the court addressed the issue on a day for
which we do not have the transcript; neither party claims that any argument
or evidence related to the appeal was heard on those hearing days, and the
court’s memorandum of decision does not indicate that argument or evi-
dence related to the authorization occurred on those hearing days. See
O’Halpin v. O’Halpin, 144 Conn. App. 671, 675–76, 74 A.3d 465 (where
parties disputed whether court addressed issue during hearing, appellant
was required to provide transcript of that hearing), cert. denied, 310 Conn.
952, 81 A.3d 1180 (2013); Cianbro Corp. v. National Eastern Corp., 102
Conn. App. 61, 71–72, 924 A.2d 160 (2007) (same).
   9
     In addition, the lack of analysis of Judge Gordon’s order demonstrates
an abuse of discretion. The September 28, 2015 memorandum of decision
misstates the defendant’s argument by stating that the defendant contended
‘‘that the plaintiff was ordered to execute an authorization permitting the
defendant to speak with the mortgage loan holder . . . .’’ It does not refer-
ence Judge Gordon’s order of August 12, 2011, regarding the authorization,
although it does reference other aspects of Judge Gordon’s order. It refer-
ences Judge Munro’s statement regarding the plaintiff’s liability, but not
Judge Munro’s statement that a further hearing was necessary. It also makes
no mention of Judge Gould’s September 11, 2014 ruling that the motion for
contempt had already been decided, or his November 6, 2014 ruling that
the prior ruling was with prejudice and that the defendant could appeal if
she chose. It refers to the September 1, 2011 letter in which the plaintiff
enclosed an authorization form, but does not refer to the contents of that
authorization, or to whether the defendant had an opportunity to present
argument regarding the adequacy of the authorization proffered with the
September 1, 2011 letter. Finally, it refers to the ‘‘authorization referred to
above,’’ or ‘‘the subject authorization,’’ referring back to the authorization
referred to earlier in the memorandum of decision as the ‘‘authorization
permitting the defendant to speak with the mortgage loan holder . . . .’’
As previously stated, Judge Gordon had ordered that the plaintiff was
required to furnish a more extensive authorization.